Case 4:18-cv-03853 Document 25 Filed on 09/12/19 in TXSD Page 1 of 1
                                                             United States District Court
                                                               Southern District of Texas

                                                                  ENTERED
                                                              September 12, 2019
                                                               David J. Bradley, Clerk




                         September 12




                                             NAN Y F. ATLAS
                                    SENIOR UNI   STATES DISTRICT JUDGE
